i          i        i                                                                       i       i       i




                                   MEMORANDUM OPINION

                                           No. 04-08-00803-CV

                                           IN RE Nakita RUIZ

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and filed: November 5, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 30, 2008, relator filed a motion for emergency stay and a petition for writ of

mandamus. This court has determined that relator is not entitled to the relief sought. Therefore,

the motion for emergency stay and the petition for writ of mandamus are DENIED. TEX . R. APP .

P. 52.8(a).

           Relator shall pay all costs incurred in this proceeding.



                                                           PER CURIAM




         … This proceeding arises out of Cause No. 06-08-10484-DCV, styled Kirk Dominque, Individually and as
           1

Next Friend for His Minor Children, Sophia Dominique and Hunter Dominique and Nakita Ruiz, Individually and as
Next Friend for Her Minor Children, Sophia Dominique and Hunter Dominique, filed in the 293rd Judicial District
Court, Dimmit County, Texas.